                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                       Case No. 19-cr-20370

             Plaintiff,                         Matthew F. Leitman
                                                United States District Judge
v.
                                                Stephanie Dawkins Davis
LONDON D. THOMPSON,                             United States Magistrate Judge

             Defendant.


                             ORDER OF DISMISSAL


      Based on the government’s motion and brief, the Court grants leave to dismiss,

without prejudice, the Indictment against London D. Thompson in the above-

captioned case.

      Accordingly, IT IS HEREBY ORDERED that the Indictment in this case

against London D. Thompson be dismissed without prejudice, and that his bond and

conditions of supervised release be canceled.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 6, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 6, 2019, by electronic means and/or ordinary
mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764
